DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 4/4/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                             

Response to Arguments
Applicant’s arguments, see (Page 8, Line 20 - Page 23, Line 20), filed 4/4/2022, with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. §103 Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sangu (US 20200116990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9, 11-14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sangu ("Sangu" US 20200116990), and further in view of Matsuzawa ("Matsuzawa" US 20080281556), and Stewart ("Stewart" US 20060029284).

Regarding claim 1, Sangu teaches A system to evaluate an objective of an endoscope, the system comprising: 
an objective; [Sangu – Para 0045, Fig. 1: teaches a microscope 10 including an objective lens 13]
an image capture system [i.e. camera 20, imaging device 22, and imaging element 21] configured to capture a plurality of intermediate images of a formed image from the objective, the image capture system being movable along the optical axis to capture the plurality of intermediate images, and the formed image from the endoscopic objective having a curved focal plane and each intermediate image of the plurality of intermediate images corresponding to a different image plane with respect to the optical axis taken from the curved focal plane; and [Sangu – Para 0047, 0048: teaches The camera for a microscope 20 includes the imaging element 21, an imaging device 22 that captures the observation images formed by the microscope 10 using the imaging element 21.  Para 0051-0059, Fig. 3-6: teaches a microscope image capturing process of capturing a plurality of observation images that differ in the optical distance by the processing device 30 moving (translating) the imaging element 21 of the camera for a microscope 20 in the optical axis direction.]  
Examiner notes: applicant’s PGPUB Para 0023 cites, “Light rays 26 passing through the objective 20 form a curved focal plane P in the image space”.  It is interpreted that the light passing from the camera through to the objective lens would inherently create a curved focal plane.
an image processing system [i.e. processing device 30] communicatively coupled to the image capture system to receive the plurality of intermediate images from the image capture system, [Sangu – Para 0064, Fig. 7: teaches processing device 30 includes a communication device 35 which is used to receive image data of an image captured by the camera for a microscope 20]
wherein the image capture system includes at least one optical component configured for relaying and focusing the formed image and curved focal plane.  [Sangu – Para 0088: teaches an optical system including variable power optical elements 26a and 26b for changing a focal length between the imaging lens 15 and the imaging element 21]
Sangu teaches an objective, but does not explicitly teach an objective from an endoscope, the objective being apart from the endoscope and having an optical axis;
the image processing system configured to extract at least one portion from each intermediate image of the plurality of intermediate images, the image processing system configured to assemble the extracted portions from the plurality of intermediate images to form a final image, wherein the final image corresponds to the formed image from the objective, and wherein an evaluation of the final image by the image processing system determines acceptability of the objective,

However, Matsuzawa teaches an objective from an endoscope, the objective being apart from the endoscope and having an optical axis; [Matsuzawa – Para 0039, Fig. 1: teaches a lens evaluation apparatus, wherein the operator mounts the objective lens to be evaluated lens evaluation apparatus]
Sangu and Matsuzawa are analogous in the art because they are from the same field of evaluating optical characteristics [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sangu’s objective lens in view of Matsuzawa to separating the objective lens for the reasons of allowing the user to perform evaluations in a different area.
Sangu and Matsuzawa do not explicitly teach the image processing system configured to extract at least one portion from each intermediate image of the plurality of intermediate images, the image processing system configured to assemble the extracted portions from the plurality of intermediate images to form a final image, wherein the final image corresponds to the formed image from the objective, and wherein an evaluation of the final image by the image processing system determines acceptability of the objective,

However, Stewart teaches the image processing system configured to extract at least one portion from each intermediate image of the plurality of intermediate images, the image processing system configured to assemble the extracted portions from the plurality of intermediate images to form a final image, wherein the final image corresponds to the formed image from the objective, and wherein an evaluation of the final image by the image processing system determines acceptability of the objective, [Stewart – Para 0158-0159, Fig. 15: teaches obtaining images, selecting in-focus elements from each image, and merging these elements to create a composite image 74, and then measuring focus of the composite image using local contrast normalization (LCN) process]
Sangu, Matsuzawa, and Stewart are analogous in the art because they are from the same field of image processing [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify On and Matsuzawa in view of Stewart to maintenance options for the reasons of to improve focus measurement using depth of field image enhancement.

Regarding claim 2, Sangu, Matsuzawa, and Stewart teaches The system of claim 1, wherein the image capture system comprises a camera, the camera movable along the optical axis to capture the plurality of intermediate images.  [Sangu – Para 0047, 0048: teaches The camera for a microscope 20 includes the imaging element 21, an imaging device 22 that captures the observation images formed by the microscope 10 using the imaging element 21.  Para 0051-0059, Fig. 3-6: teaches a microscope image capturing process of capturing a plurality of observation images that differ in the optical distance by the processing device 30 moving (translating) the imaging element 21 of the camera for a microscope 20 in the optical axis direction.]

Regarding claim 3, Sangu, Matsuzawa, and Stewart teaches The system of claim 2, wherein the at least one optical component is positioned directly between the camera and the objective and configured for relaying the formed image and curved focal plane onto the camera, wherein the at least one optical component is movable along the optical axis.  [Sangu – Fig. 3, 4, 5: suggests an imaging element 21 between imaging device 22 and the objective lens 13.  Para 0051-0059, Fig. 3-6: teaches a microscope image capturing process of capturing a plurality of observation images that differ in the optical distance by the processing device 30 moving (translating) the imaging element 21 of the camera for a microscope 20 in the optical axis direction]

Regarding claim 4, Sangu, Matsuzawa, and Stewart teaches The system of claim 3, wherein the camera and the at least one optical component are configured to move in tandem. [Sangu – Para 0047, 0048: teaches The camera for a microscope 20 includes the imaging element 21, an imaging device 22.  Examiner notes: imaging device and imaging element are comprised within the camera 20 and are interpreted to move in tandem] 

Regarding claim 5, Sangu, Matsuzawa, and Stewart teaches The system of claim 1, wherein the at least one extracted portion from the intermediate image corresponds to an in focus portion of the intermediate image.  [Stewart – Para 0158, fig. 15: teaches select the in-focus elements from each image]

Regarding claim 7, Sangu, Matsuzawa, and Stewart teaches The system of claim 5, wherein the in focus portion of each intermediate image of the plurality of intermediate images is based on the location of the image capture system along the optical axis.  [Sangu – Para 0051-0059, Fig. 3-6: teaches a microscope image capturing process of capturing a plurality of observation images that differ in the optical distance by the processing device 30 moving (translating) the imaging element 21 of the camera for a microscope 20 in the optical axis direction.][Stewart – Para 0158, fig. 15: teaches select the in-focus elements from each image]

Regarding claim 9, Sangu, Matsuzawa, and Stewart teaches The system of claim 1, further comprising a target, the target having at least one feature included in the formed image from the objective.  [Sangu – Para 0045: teaches A sample which is an observation target to be observed by this microscope 10 is placed on the sample stage 12. The objective lens 13 magnifies an image of the observation target placed on the sample stage 12]

Regarding Method claim 11, claim(s) 11 recite(s) limitations that is/are similar in scope to the limitations recited in System claim 1. Therefore, claim(s) 11 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.

Regarding claim 12, Sangu, Matsuzawa, and Stewart teaches The method of claim 11, wherein acquiring the plurality of intermediate images includes positioning the camera at the plurality of different positions along the optical axis. [Sangu – Para 0051-0059, Fig. 3-6: teaches a microscope image capturing process of capturing a plurality of observation images that differ in the optical distance by the processing device 30 moving (translating) the imaging element 21 of the camera for a microscope 20 in the optical axis direction.]

Regarding claim 13, Sangu, Matsuzawa, and Stewart teaches The method of claim 11, wherein the image capture system comprises at least one optical component, and the acquiring the plurality of intermediate images includes positioning the camera and the at least one optical component at the plurality of different positions along the optical axis.  [Sangu – Para 0047, 0048: teaches The camera for a microscope 20 includes the imaging element 21, an imaging device 22 that captures the observation images formed by the microscope 10 using the imaging element 21.  Para 0051-0059, Fig. 3-6: teaches a microscope image capturing process of capturing a plurality of observation images that differ in the optical distance by the processing device 30 moving (translating) the imaging element 21 of the camera for a microscope 20 in the optical axis direction.]

Regarding claim 14, Sangu, Matsuzawa, and Stewart teaches The method of claim 13, wherein the positioning the camera and the at least one optical component includes moving the camera and the at least one optical component in tandem. [Sangu – Para 0047, 0048: teaches The camera for a microscope 20 includes the imaging element 21, an imaging device 22.  Examiner notes: imaging device and imaging element are comprised within the camera 20 and are interpreted to move in tandem]

Regarding claim 17, Sangu, Matsuzawa, and Stewart teaches The method of claim 11, wherein the extracting at least one portion from each intermediate image include extracting an in focus portion of each intermediate image.  [Stewart – Para 0158-0159, Fig. 15: teaches obtaining images, selecting in-focus elements from each image, and merging these elements to create a composite image 74, and then measuring focus of the composite image using local contrast normalization (LCN) process]

Regarding claim 18, Sangu, Matsuzawa, and Stewart teaches The method of claim 17, wherein the in focus portion of each intermediate image is based on the location of the image capture system along the optical axis when acquiring the intermediate image.  [Sangu – Para 0051-0059, Fig. 3-6: teaches a microscope image capturing process of capturing a plurality of observation images that differ in the optical distance by the processing device 30 moving (translating) the imaging element 21 of the camera for a microscope 20 in the optical axis direction.][Stewart – Para 0158, fig. 15: teaches select the in-focus elements from each image]

Claim(s)  6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sangu, Matsuzawa, and Stewart as applied to claim 5 above, and further in view of Kaushal et al. ("Kaushal" US 20050089193).

Regarding claim 6, Sangu, Matsuzawa, and Stewart do not explicitly teach claim 6.  However, Ridge teaches The system of claim 5, wherein the image processing system is configured to identify the in focus portion of the intermediate image based on at least one of an area of higher spatial frequencies or intensity maxima from an edge detection algorithm.  [Kaushal – Para 0033: teaches the image is acquired 30 and is then processed to identify the high spatial frequency features. The processed image is therefore convolved 36 with line segment kernels in a range of orientations to determine those areas of the image which contain high frequency detail]
Sangu, Matsuzawa, Stewart, and Kaushal are analogous in the art because they are from the same field of imaging devices [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sangu, Matsuzawa, and Stewart in view of Kaushal to high spatial frequency detection for the reasons of improving performance by using the spatial frequency to help determine whether the field of view of a sensor has been obscured [Para 0001].

Regarding Method claim 19, claim(s) 19 recite(s) limitations that is/are similar in scope to the limitations recited in System claim 6. Therefore, claim(s) 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sangu, Matsuzawa, and Stewart as applied to claims 9 and 11 above, and further in view of Lazarev et al. ("Lazarev" US 5986271).

Regarding claim 10, Sangu, Matsuzawa, and Stewart do not explicitly teach claim 10.  However, Lazarev teaches the system of claim 9, further comprises an enclosure [i.e. non-transparent housing 184], the target [i.e. resected tissue 176/14], the objective [i.e. 52 of fig. 2] and the image capture system [i.e. camera control unit 34] are positioned inside the enclosure, and wherein the enclosure is configured to prevent ambient light from reaching the image capture system [Lazarev – (C4, L25-29, 50-67), (C12, L23-46), Fig. 1-2 and 11: teaches System 170 is enclosed within a non-transparent housing 184 which with base 174 provides an examination chamber to prevent illumination of the resected tissue with ambient room light]
Sangu, Matsuzawa, Stewart, and Lazarev are analogous in the art because they are from the same field of imaging system [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sangu, Matsuzawa, and Stewart in view of Lazarev to an enclosure for the reasons of improving accuracy by analyzing the objective in a controlled environment.

Regarding Method claim 20, claim(s) 20 recite(s) limitations that is/are similar in scope to the limitations recited in System claim 10. Therefore, claim(s) 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 10.

Claim 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sangu, Matsuzawa, and Stewart as applied to claim 11 above, and further in view of Sekiya et al. (“Sekiya” US 5648652).

Regarding claim 16, Sangu, Matsuzawa, and Stewart teaches wherein the acquiring the plurality of images includes: 
moving the image capture system to a position along the optical axis;
acquiring, with the image capture system, an intermediate image of the formed image at the position along the optical axis; and [Sangu – Para 0047, 0048: teaches The camera for a microscope 20 includes the imaging element 21, an imaging device 22 that captures the observation images formed by the microscope 10 using the imaging element 21.  Para 0051-0059, Fig. 3-6: teaches a microscope image capturing process of capturing a plurality of observation images that differ in the optical distance by the processing device 30 moving (translating) the imaging element 21 of the camera for a microscope 20 in the optical axis direction.]
Sangu, Matsuzawa, and Stewart do not explicitly teach repeating the steps of moving the image capture system and acquiring the intermediate image until a predetermined number of intermediate images are acquired

However, Sekiya teaches repeating the steps of moving the image capture system and acquiring the intermediate image until a predetermined number of intermediate images are acquired [Sekiya – C16, L21-37, Fig. 28: teaches predetermined number of screen images].
Sangu, Matsuzawa, Stewart, and Sekiya are analogous in the art because they are from the same field of an optical lens system [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sangu, Matsuzawa, and Stewart’s image captures in view of Sekiya to predetermined number of images for the reasons of improving image evaluation by adjusting focus based on multiple images.

Regarding claim 21, Sangu, Matsuzawa, and Stewart do not explicitly teach claim 21.  However, Sekiya teaches The system of claim 9, wherein the target is a singular target that makes up the whole field of view of the objective [Sekiya - C24, L29-40, fig. 50: teaches a single screen 428 which can be moved to close, intermediate, and far object adjusting]
In addition, the rationale of claim 16 is used for this claim.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sangu, Matsuzawa, and Stewart as applied to claim 11 above, and further in view of Zhao ("Zhao" US 2017003493).

Regarding claim 22, Sangu, Matsuzawa, and Stewart do not explicitly teach claim 22.  However, Zhao teaches Further including rejecting the objective when the image processing system determines that the final image is not acceptable and thereafter repairing the objective [Zhao - fig. 1-3, Abstract and paragraphs [0035]-[0040] removing the objective for cleaning/repairing after human evaluating the objective].
Sangu, Matsuzawa, Stewart, and Zhao are analogous in the art because they are from the same field of endoscope [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sangu, Matsuzawa, and Stewart in view of Zhao to repairing evaluations for the reasons of improving the quality of the objective lens by removing the lens for analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426